                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

RURAL COMMUNITY WORKERS                                    )
ALLIANCE and JANE DOE,1                                    )
                                                           )
         Plaintiffs,                                       )
                                                           )
         v.                                                )             No. 5:20-CV-06063-DGK
                                                           )
SMITHFIELD FOODS, INC. and                                 )
SMITHFIELD FRESH MEATS CORP.,                              )
                                                           )
         Defendants.                                       )

                 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

         This lawsuit arises from Plaintiffs’ allegations that Defendant Smithfield Foods, Inc. and

its wholly owned subsidiary, Defendant Smithfield Fresh Meats Corporation (collectively,

“Smithfield”) have failed to adequately protect workers at its meat processing plant in Milan,

Missouri, (“the Plant” or “the Milan Plant”) from the virus that causes COVID-19. Now before

the Court are Plaintiffs’ Motion for a Temporary Restraining Order (“TRO”) and Preliminary

Injunction (Doc. 3), and Smithfield’s motion to dismiss and/or stay pursuant to the primary-

jurisdiction doctrine (Doc. 28).

         After carefully reviewing the motions and the existing record, the Court holds that it

should decline to hear this matter pursuant to the primary-jurisdiction doctrine to allow the

Occupational Health and Safety Administration (“OSHA”) to consider the issues raised by this

case. But even if the Court did not apply the primary-jurisdiction doctrine, the Court would not

1
  The Court notes that there is currently a motion pending to allow Jane Doe to proceed using a pseudonym (Doc.
42). Given the Court’s dismissal of this action and the denial of injunctive relief, the Court finds that requiring
Plaintiff to reveal her identity would serve no important purpose, especially given that another named plaintiff
appears in this case. The issues presently before the Court are—for the most part—purely legal, and the majority of
Plaintiff’s allegations are not individualized. Thus, the public’s interest in Plaintiff’s identity and the prejudice to
Smithfield in allowing Plaintiff to proceed anonymously for purposes of deciding the instant motions is minimal.
Plaintiff Doe may therefore use a pseudonym for purposes of the motions presently before this Court. This Court
reserves judgment on her ability to do so should this case proceed to further stages of litigation.
issue a preliminary injunction because Plaintiffs have not met their burden of proving that the

extraordinary remedy of an affirmative injunction is justified.                  Smithfield’s motion is

GRANTED, and the case is DISMISSED WITHOUT PREJUDICE.

                                               Background

          The Background section of this order is arranged in chronological order. Although

regrettably lengthy, it details how the regulatory environment in which meat-processing plants

operate is constantly changing during this unique national emergency.

          In late 2019, a new coronavirus emerged named severe acute respiratory syndrome

coronavirus 2 (SARS-CoV-2).2 This virus causes coronavirus disease 2019 (COVID-19), a

respiratory illness that can cause serious health problems, including death.3 SARS-CoV-2 is

highly contagious; it appears to spread from person to person through respiratory droplets

produced when an infectious person coughs, sneezes, or talks, and the virus can be spread by

presymptomatic, or even asymptomatic, individuals.4

          A global pandemic ensued, and the virus and COVID-19 reached the United States in

early 2020.     On March 13, 2020, the President declared a national emergency concerning

COVID-19. That same day, Missouri’s governor also declared a state emergency, and on April

3, the Missouri Department of Health and Senior Services issued a stay-at-home order that

mandated all individuals abide by social-distancing requirements and closed all nonessential




2
 Ctrs. for Disease Control and Prev. & Occ. Safety and Health Admin., Meat and Poultry Processing Workers and
Employers,         https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-
workers-employers.html (April 26, 2020).
3
    Id.
4
    Id.



                                                     2
businesses in Missouri through May 4.5 The stay-at-home order defines essential businesses in

accordance with guidance from the U.S. Department of Homeland Security, Cybersecurity &

Infrastructure Security Agency (“Homeland Security”), which identified livestock-slaughter

facilities, including the Plant and its operations, as “critical infrastructure.”6 On April 9, the

Centers for Disease Control (“CDC”) published Interim Guidance for Businesses and Employers

to Plan and Respond to Coronavirus Disease 2019 (COVID-19), which outlined several policies

and procedures employers should implement to help prevent workplace exposure and community

spread of the virus.

        On April 22, OSHA sent Smithfield a “Rapid Response Investigation” requesting

information regarding its COVID-19 work practices and infection at the Milan Plant, giving

Smithfield seven days to respond. As part of its inquiry, OSHA requested information about

Smithfield’s COVID-19 practices including what, if any, personal protective equipment has been

given to its workers, what engineering controls have been implemented, what contact tracing

methods have been employed, and what policies have been changed or implemented in light of

the pandemic (Doc. 29-2). Smithfield responded on April 29 (Doc. 41).

        The next day, on April 23, Plaintiffs Jane Doe and the Rural Community Workers

Alliance (“RCWA”) filed suit. They allege Smithfield is not taking adequate steps to prevent

transmission of the virus at its Plant, thereby endangering workers and members of the

surrounding community. According to her declaration, Doe is a current Smithfield employee

who has worked at its Milan Plant for at least five years. She claims she currently works on the


5
  Mo. Dep’t of Health & Senior Servs., Stay at Home Order, https://governor.mo.gov/priorities/stay-home-order
(Apr. 3, 2020).
6
  U.S. Dep’t of Homeland Sec., Cybersec. & Infrastructure Sec. Agency, Guidance on the Essential Critical
Infrastructure                                                                                       Workforce,
https://www.cisa.gov/sites/default/files/publications/Version_3.0_CISA_Guidance_on_Essential_Critical_Infrastruc
ture_Workers_3.pdf (April 17, 2020).



                                                       3
“cut floor” where animals are broken down into products and packaged.

       The RCWA is a Missouri non-profit advocacy group whose members consist exclusively

of workers in Northern Missouri. Several members of RCWA’s current leadership council work

at the Plant, and sixty to seventy workers who attend its meetings work at the Plant, including

Jane Doe.

       Defendant Smithfield is one of the largest meat-processing companies in the world, with

meat-processing plants all over the United States, including in Milan, Missouri. Several of its

meat-processing plants in the United States have closed recently due to outbreaks of COVID-19

among its workers.

       The Complaint (Doc. 1) alleges that several meat-processing plants in this country owned

and operated by Smithfield have become major COVID-19 “hot spots.” It also alleges that in

direct contravention of CDC guidelines, Smithfield has not implemented certain precautions to

keep its workers and the Milan community safe from the virus. Such measures include keeping

adequate distance between workers, prohibiting workers from taking a break to wash their hands

or face, preventing workers from covering their faces if they need to cough or sneeze,

implementing a sick-leave policy that penalizes workers for missing work even if they are

exhibiting COVID-19 symptoms, and failing to implement plans for testing and contact tracing.

       The Complaint brings state-law claims for public nuisance and breach of duty to provide

a safe workplace. Plaintiffs are not seeking monetary damages, only declaratory judgments

stating that: (1) Smithfield’s practices at the Plant constitute a public nuisance; and (2)

Smithfield has breached its duty to provide a safe workplace.

       The same day Plaintiffs filed suit, they also moved for a temporary restraining order and

preliminary injunction (Doc. 3), seeking to force Smithfield to: provide masks; ensure social




                                                4
distancing; give employees an opportunity to wash their hands while on the line; provide tissues;

change its leave policy to discourage individuals to show up to work when they have symptoms

of the virus; give workers access to testing; develop a contact-tracing policy; and allow their

expert to tour the Plant. Attached to the motion were declarations from: (1) Jane Doe, who

described working conditions at the Plant and stated she was afraid for health and safety, as well

as the health and safety of the Milan community, because of what she considers inadequate

safety procedures at the Plant; (2) RCWA’s Executive Director, Alex Fuentes; (3) a senior

lobbyist with the non-profit organization Food & Water Watch (“FWW”), Anthony Corbo; (4) a

lawyer, Thomas Fritzsche, who has interviewed a number of Alabama poultry-plant workers

about working conditions and authored a 2013 report for the Southern Poverty Law Center about

modern industrial slaughterhouse workers; and (5) an occupational-medicine specialist,

Dr. Robert Harrison, who works as Clinical Professor of Medicine at the University of

California, and also serves the California Department of Public Health.

        On April 26, the Court set a videoconference hearing on the preliminary injunction

motion for April 30. That same day, the CDC and OSHA issued Meat and Poultry Processing

Workers and Employers – Interim Guidance (“the Joint Guidance”), which provided

supplemental guidance to meat-processing plants concerning COVID-19.7 The Joint Guidance

states that to reduce the risk of transmission among employees, employers at meat-processing

facilities should, where “feasible,” implement engineering controls, such as staggering shifts and

breaks, requiring workers to stay six-feet apart, and/or erecting physical barriers; place

handwashing or hand-sanitizing stations in multiple locations and encourage hand hygiene; give

workers additional short breaks to wash hands; provide tissues; and allow workers to take breaks

7
 Ctrs. for Disease Control and Prev. & Occ. Safety and Health Admin., Meat and Poultry Processing Workers and
Employers,         https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-
workers-employers.html (Apr. 26, 2020).


                                                     5
in alternative areas to ensure social distancing. It also recommends employers provide personal

protective equipment for workers to use during their shift and increase the frequency of

sanitization in work and common spaces. It states employers should educate employees on

measures they can take to decrease the risk of spreading the virus and provides a specific list of

measures employers should take to promote social distancing, such as providing visual cues on

floors, as reminders for social distancing.          It encourages employers to screen workers for

COVID-19 by implementing temperature checks prior to entering the workplace and sending

home workers who appear to have symptoms (e.g., cough, fever, or shortness of breath), and

monitor workers’ contacts so they can alert anyone who may have been exposed to the virus.

Finally, it recommends employers review leave and incentive policies so as to not penalize

workers for taking sick leave if they contract COVID-19.

        On April 27, Smithfield filed a motion to dismiss this case pursuant to the

primary-jurisdiction doctrine, arguing this Court should defer to OSHA in this case. The next

day—April 28—the President signed an executive order (“the Executive Order”) under

§ 4511(b) of the Defense Production Act (“DPA”), 50 U.S.C. § 2061 et seq., delegating authority

to the Secretary of Agriculture to take all appropriate action “to ensure that meat and poultry

processors continue operations consistent with the guidance for their operations jointly issued

by” the CDC and OSHA.8

        On April 29, Smithfield made several filings, including a supplemental brief to its motion

to dismiss, which alleged that pursuant to the Executive Order, the United States Department of

Agriculture (“USDA”) now had jurisdiction over this case. It also submitted its Suggestions in

8
 Exec. Order on Delegating Authority Under the DPA with Respect to Food Supply Chain Resources During the
National Emergency Caused by the Outbreak of COVID-19, https://www.whitehouse.gov/presidential-
actions/executive-order-delegating-authority-dpa-respect-food-supply-chain-resources-national-emergency-caused-
outbreak-covid-19/ (Apr. 28, 2020).



                                                      6
Opposition (Doc. 32) to the preliminary injunction motion. Attached to its brief as exhibit A

(Doc. 32-1) is a declaration from the Plant’s general manager, Tim Messman, along with pictures

of the Plant and copies of the Plant’s policies and procedures related to COVID-19. Exhibit B

(Doc. 32-2) is a declaration from John Henshaw, the head of OSHA from 2001 to 2003.

       Later that same day, Plaintiffs’ filed their suggestions in opposition (Doc. 35) to

Smithfield’s motion to dismiss. Included in it is a declaration from Dr. Melissa Perry (Doc.

35-2), a professor of environmental health at George Washington University.

       On April 30, the Court held a hearing on the motion via teleconferencing. The Court

offered the parties an opportunity to introduce evidence, including witness testimony, but both

parties elected to stand on the existing record. The parties then argued their respective positions.

       After the hearing, the parties filed supplemental briefs. Attached to Smithfield’s brief

(Doc. 46) is a supplemental declaration from Smithfield’s plant manager, clarifying Smithfield’s

leave policy and updating the Court on additional safety changes at the Plant.

       Plaintiffs concede that Smithfield implemented new policies and procedures after this

lawsuit was filed and have narrowed their requested injunctive relief to direct Smithfield to:

       (1) make all reasonable changes to its “production practices,” including
       potentially lowering its line speeds, to place as many workers as possible at
       least six feet apart; (2) provide reasonable additional breaks to allow
       workers to care for their personal hygiene without penalty, including blowing
       their noses, using tissues, and hand washing; and (3) ensure that its policies
       do not require workers to come to the Plant to obtain COVID-19-related
       sick leave and take all reasonable steps to communicate that policy clearly
       to workers.

(Doc. 48 at 10). Plaintiffs characterize their requested relief as compliance with the Joint

Guidance.

                                         Findings of Fact

       The Court gives the various declarations submitted by the parties the following



                                                 7
evidentiary weight.9

         The Court gives Jane Doe’s declaration limited weight.                       While she has personal

knowledge of conditions in those parts of the Plant in which she works, it is unclear exactly what

part of the “cutting floor” she works in, and whether she can see all that she claims to see from

this area. Further, it appears that some of the information in her declaration is no longer accurate

due to recent changes in the Plant’s policies and procedures.                      For example, although her

declaration may be correct that Smithfield initially told workers they would receive only one

mask per week, this policy has been superseded. As discussed below, workers are now given

masks every day. Finally, because her identify is unknown, there is no way to determine,

through the adversarial process or otherwise, whether Doe has some bias against Smithfield that

could lead her to misrepresent or exaggerate conditions at the Plant. The Court notes that at least

one of her statements—that Smithfield has increased the line speed at the Plant during the

pandemic—is contradicted by other, more persuasive evidence.

         Mr. Fuentes’ declaration concerning working conditions at the Plant are even less reliable

than Jane Doe’s, and so the Court gives them less weight.                       Mr. Fuentes has no personal

knowledge of conditions at the Plant because he has never set foot in it. His understanding is

based on hearsay from unidentified employees whose statements to him, even if accurately

relayed by Mr. Fuentes, were not made under penalty of perjury. That said, the Court finds the

portions of his declaration concerning RCWA’s membership and activities are credible.

         The Court finds the declarations of Messrs. Corbo, Fritzsche, and Harrison are based on

some relevant knowledge, education, and experience concerning working conditions in

American meat-processing plants generally, and so they possess some limited insight into what

9
  Smithfield filed a motion to strike Plaintiffs’ five declarations attached to the motion for a temporary restraining
order and/or preliminary injunction (Doc. 34). The Court denies the motion, since, in considering these motions, the
issues it complains of go to the weight of the evidence rather than its admissibility.


                                                          8
steps could be taken to prevent the spread of the SARS-CoV-2 virus in a generic American

meat-processing facility. Because they are unfamiliar with specific working conditions at the

Plant, however, their declarations provide limited help in determining whether Smithfield’s

policies and procedure at the Plant are sufficient to stem transmission of the virus.

       Finally, the Court turns to the declaration of Dr. Melissa J. Perry, Professor and Chair of

Environmental and Occupational Health at the Milken Institute School of Public Health of the

George Washington University. Dr. Perry credentials are excellent: She is a past President of the

American College of Epidemiology and a past chair of the Board of Scientific Counselors for the

CDC. She has also served as a member of the National Institute for Occupational Safety and

Health research grant-review panel. She has studied meat-processing facilities since 2004 and

has published six peer-reviewed-journal articles on work health and safety at meat-processing

facilities. As part of that work, she has visited four meat-processing plants and spoken with

engineers regarding the organizational structure of processing plants and how they can be

redesigned to further worker health and safety.

       Dr. Perry opines that meat-processing plants can allow workers to stand six feet apart if

they reduce production line speed, and that, if they do not space production line workers six feet

apart, the plants will “inevitably” have a COVID-19 outbreak.           She contends slowing the

production line is the only way the plant will be able to continue meat production without an

outbreak. She also endorses the other requests Plaintiffs make, such as for more rest breaks and

paid leave, as “absolutely necessary” so the Plant can continue operating.

       This Court has respect for Dr. Perry’s opinion but finds it of limited value in this case.

While this Court agrees that slowing down line speed may be beneficial for workers and allow

more opportunities for social distancing, the Court found nothing in the Joint Guidance




                                                  9
recommending a decrease in line speed.        To that point, she provides no specific opinion

regarding whether the Milan Plant is currently in compliance with the Joint Guidance, and there

is no evidence that Dr. Perry reviewed the policies and procedures at the Milan Plant in forming

her opinion. Accordingly, the Court gives little weight to her opinion that unless the production

line speed is slowed and workers spread six feet apart, spread of the virus through the Plant is

“inevitable” and it “will be forced to shutter.” This assertion appears to be more of a good-faith

speculation than an evidenced-based conclusion.

         The Court gives more weight to the declarations provided by Smithfield. The statements

made by Mr. Messman, the Plant’s general plant manager, are almost all based on his personal

knowledge. He possesses the most recent information concerning working conditions at the

Plant, and he appears to be a reliable source of information about Smithfield’s policies and

procedures there.

         The Court gives considerable weight to the declaration of John Henshaw, Smithfield’s

expert witness. After reviewing Smithfield’s written policies and procedures at the Plant, the

general manager’s declaration, the pictures, and the declarations in Plaintiffs’ motion,

Mr. Henshaw opined that Smithfield’s current policies and procedures, if followed, were

consistent with the Joint Guidance as of April 29, 2020. Although the Court is aware that he is a

retained expert witness whose assumptions and conclusions have not been tested by

cross-examination, his opinion is measured, qualified, and grounded in the facts at the Milan

Plant.

         With the credibility determinations in mind, the Court makes the following findings of

fact concerning current the Plant’s working conditions and Smithfield’s COVID-19 policies and

procedures.




                                               10
         Before entering the Plant, Smithfield requires all employees to undergo thermal

screening.      If employees exhibit one primary symptom or two secondary symptoms of

COVID-19,10 Smithfield provides them with instructions for next steps, including directions to

quarantine and call their physician for guidance, and sends the employee home for fourteen days

of paid leave or until the individual receives a negative COVID-19 test result. Employees with

underlying health concerns—verified by a doctor—that place them at a higher risk of COVID-19

are given fourteen days of paid leave and then are shifted to short-term disability leave.

         While quarantining as a result of COVID-19 symptoms, Smithfield requires employees to

complete a questionnaire that in part entails naming all other employees they have closely

contacted within the two days before experiencing symptoms. If the employee tests positive for

COVID-19, Smithfield notifies and screens the close contacts. As of April 29, 2020, thirteen

employees had been tested for COVID-19. None were positive.

         If employees miss work as a result of COVID-related symptoms, Smithfield does not

penalize them. They do not receive attendance points and remain eligible for Smithfield’s

Responsibility Bonus ($500), regardless of whether individuals provide a doctor’s or nurse’s

note. Moreover, Smithfield has expanded its employee benefits by eliminating co-pays for

COVID-related testing and treatment.

         To ensure that those inside the Plant are complying with Smithfield’s COVID-19 safety

procedures and policies, Smithfield has assigned both a nurse and a health-and-safety clerk to

perform checks throughout the Plant.               Smithfield has communicated these procedures and

policies to its employees by several different media, including on televisions and signs at the

Plant, through the Beekeeper communications app, and through the Textcaster mass

10
   Primary symptoms include fever, persistent dry cough, and shortness of breath, while secondary symptoms
include chills, repeated shaking with chills, muscle pain/extreme fatigue, headache, sore throat, and/or loss of taste
or smell (Doc. 46-2 at 8).


                                                         11
text-messaging tool. Signs at the Plant relay the information in English, Spanish, and French,

while the Beekeeper and Textcaster communications are available in the employee’s language of

choice. Interpreters are also available at the Plant to assist with these communications.

        The Plant provides workers with an ear-looped face mask upon entry to the Plant each

day, and if a mask breaks or becomes soiled, it provides a new one. Smithfield now requires all

workers at the Plant to wear a mask at all times other than during meals and in certain offices

where employees are spaced six feet apart. These masks prevent the spread of germs if an

employee sneezes or coughs while on the line, reducing the need for tissues to reduce the spread

of COVID-19. Additionally, Smithfield requires employees on the production floor to wear

nitrile gloves and a plastic face shield.

        As Smithfield concedes, it does not provide tissues to employees. It cannot provide

tissues to individuals working on the production line because doing so would violate health

standards set by the USDA. Thus, one of Plaintiff’s original complaints cannot be remedied.

Smithfield could, however, provide tissues for employees to wipe their nose while on breaks, but

the record does not support that employees are banned from bringing their own tissues or other

hygienic wipes to use while on breaks.

        As for Plaintiffs’ claim that Smithfield does not allow employees to wash their hands

without penalty, the Court finds that Smithfield policies and procedures are reasonable under the

circumstances. Due to the nature of the meat-processing business, employees must wear gloves

on the production line. When workers leave the line for a break, they remove their gloves and

sanitize their hands before entering common areas. They must also wash their hands and put on

gloves before returning to the line. Smithfield currently administers hand sanitizer to employees

every thirty minutes to use on their gloves and has added approximately 110 hand-sanitizing




                                                12
stations throughout the Plant. Smithfield also expects a shipment of small hand-sanitizer bottles

soon, which it will make available to employees for personal use. In the meantime, the Plant has

invited employees to bring in personal bottles they may refill using the company supply. Thus,

the need for continued hand washing is unnecessary because any contamination that may occur

on the line is contained by the required use of gloves.

       Moreover, Smithfield has also enhanced cleaning and disinfection of the Plant’s

frequently touched surfaces in common areas using cleaning solutions identified by the CDC for

use against the virus. These cleanings are performed as often as every two hours throughout the

workday. Additional deep cleanings occur over the weekends, and Smithfield is working to

implement use of fogging/misting disinfectants where possible.

       Finally, the Court turns to the steps Smithfield has taken steps to facilitate social

distancing at the Plant. Smithfield has staggered workday start times, as well as lunch and break

times, to avoid large numbers of workers congregating in break rooms or around time clocks.

Smithfield is currently working to secure a wireless means for employees to clock in and out of

their shifts to minimize crowding. In the meantime, it has expanded the number of available

clocks for employees to use and will implement a grace period for workers to clock in and out of

their shifts, all increasing the ability of workers to maintain social distance.

       Smithfield has erected two large tents and three carport structures on the Plant lawn and

placed tables and chairs underneath each so that workers have more space to eat while on breaks.

The Plant has also installed plastic barriers on eating tables that separate employees from those

sitting beside and across from them. Tables are sanitized after one employee leaves and before

another sits down.




                                                  13
        Smithfield has also reduced the number of hogs harvested each day and sends some

employees home before lunch. This requires fewer employees to be at the Plant, helping to

minimize crowding in the cafeteria and other areas. However, these policies reduce the number

of hours worked by the affected employees, thereby decreasing their weekly pay. To ease the

resulting financial burden on employees, Smithfield has temporarily increased pay by $5/hour,

and such pay is available to any employee who takes an approved leave as a result of

COVID-related symptoms. Smithfield has also installed clear plastic barriers along the Plant

production line to separate employees working across from each other and employees working

side by side.

                                                  Discussion

I.      The primary-jurisdiction doctrine applies.11

        Before reaching the merits of Plaintiffs’ request for a preliminary injunction, the Court

must determine whether it should dismiss or stay this case pursuant to the primary-jurisdiction

doctrine. “Primary jurisdiction is a common-law doctrine that is utilized to coordinate judicial

and administrative decision making.” Access Telecomms. v. Sw. Bell Tel. Co., 137 F.3d 605, 608

(8th Cir. 1998) (citation omitted). “The doctrine allows a district court to refer a matter to the

appropriate administrative agency for ruling in the first instance, even when the matter is initially

cognizable by the district court.” Id. (citation omitted). “There exists no fixed formula for

determining whether to apply the doctrine of primary jurisdiction.” Id. (citing United States v.

W. Pac. R.R. Co., 352 U.S. 59, 64 (1956)). Instead, courts must consider in each case “whether

the reasons for the doctrine are present and whether applying the doctrine will aid the purposes


11
   Although Smithfield previously argued Burford abstention also applied here, it conceded during the preliminary-
injunction hearing that that argument no longer applies due to the President’s Executive Order. Accordingly, the
Court does not address it. Because this Court finds the primary jurisdiction doctrine applies, it does not address
Smithfield’s preemption arguments, which were asserted after the preliminary-injunction hearing.


                                                       14
for which the doctrine was created.” Id. (citation omitted). In undertaking this analysis, a court

must be mindful that the primary-jurisdiction doctrine “is to be invoked sparingly, as it often

results in added expense and delay.” Alpharma, Inc. v. Pennfield Oil Co., 411 F.3d 934, 938 (8th

Cir. 2005). “Once a district court decides to refer an issue or claim to an administrative agency

under the doctrine of primary jurisdiction, it may either dismiss or stay the action.” Chlorine

Inst., Inc. v. Soo Line R.R., 792 F.3d 903, 913 (8th Cir. 2015).

       There are two primary reasons courts apply the primary-jurisdiction doctrine. First, “to

obtain the benefit of an agency’s expertise and experience . . . ‘in cases raising issues of fact not

within the conventional experience of judges or cases requiring the exercise of administrative

discretion. . . .’” Access Telecomms., 137 F.3d at 608 (noting “‘agencies created by Congress for

regulating the subject matter should not be passed over’”) (quoting Far E. Conference v. United

States, 342 U.S. 570, 574 (1952)). Second, “to promote uniformity and consistency within the

particular field of regulation.” Id. (citation omitted). Thus, in deciding whether to apply the

doctrine, courts focus on two questions: (1) “whether the issues raised in the case ‘have been

placed within the special competence of an administrative body,’” and (2) whether the court’s

disposition of the case could lead to inconsistent regulation of businesses in the same industry.

Sprint Spectrum L.P. v. AT&T Corp., 168 F. Supp. 2d 1095, 1098 (W.D. Mo. 2001) (quoting

United States v. W. Pac. R.R. Co., 352 U.S. at 64). In this case, the answer to both questions is

yes.

       Plaintiffs allege that because the Plant is not abiding by the Joint Guidance, it constitutes

a public nuisance and has created an unreasonably unsafe workplace. Thus, Plaintiffs’ claims

both succeed or fail on the determination of whether the Plant is complying with the Joint

Guidance.     Due to its expertise and experience with workplace regulation, OSHA (in




                                                 15
coordination with the USDA per the Executive Order) is better positioned to make this

determination than the Court is. Indeed, this determination goes to the heart of OSHA’s special

competence: its mission includes “enforcing” occupational safety and health standards. In fact,

OSHA has already shown interest in determining whether the Plant is abiding by the Joint

Guidance. The day before Plaintiffs filed this lawsuit, OSHA sent Smithfield a request for

information regarding its COVID-19 work practices and infection at the Plant.

       Turning to the second question, the Court finds only deference to OSHA/USDA will

ensure uniform national enforcement of the Joint Guidance. If the Court ruled on whether the

Plant is complying with the Joint Guidance, this ruling would be binding on Smithfield but not

other meat-processing facilities because the Court lacks personal jurisdiction over them. Thus,

any determination by this Court whether the Plant is complying with the Joint Guidance could

easily lead to inconsistent regulation of businesses in the same industry. And under these

circumstances, where the guidelines are rapidly evolving, maintaining a uniform source for

guidance and enforcement is crucial.

       Plaintiffs’ argue that deference will add delay.         But OSHA has already requested

information about the Plant’s safety measures.        And if OSHA fails to act quickly on this

information, Plaintiffs have a remedy: they may receive emergency relief through OSHA’s

statutory framework. Section 662(a) of the Occupational Safety and Health Act (“the Act”), 29

U.S.C. §§ 651 et seq., permits the Secretary of Labor to petition the court “to restrain any

[dangerous] conditions or practices in any place of employment . . . which could reasonably be

expected to cause death or serious physical harm immediately or before the imminence of such

danger can be eliminated through the enforcement procedures otherwise provided by [the Act].”

Upon the filing of such petition, “the district court shall have jurisdiction to grant such injunctive




                                                 16
relief or temporary restraining order pending the outcome of an enforcement proceeding.” Id. at

§ 662(b). If the Secretary “arbitrarily or capriciously fails to seek relief,” a worker can file a writ

of mandamus to compel the Secretary to seek such an order. Id. at § 662(d). Granted, there may

be some delay before Plaintiffs can invoke this procedure, but following this procedure ensures

the USDA and OSHA can take a measured and uniform approach to the meat-processing plants

under its oversight. The Court’s intervention at this point, on the other hand, would only risk

haphazard application of the Joint Guidance.

        In sum, the Court holds that the issue of Smithfield’s compliance with OSHA’s

guidelines and regulations falls squarely within OSHA/USDA’s jurisdiction. The Court finds

dismissal without prejudice is preferable to a stay here so that Plaintiffs may seek relief through

the appropriate administrative and regulatory framework.

III.    Plaintiffs’ have not met their burden for a preliminary injunction.

        Although the Court’s ruling on the primary-jurisdiction doctrine is dispositive, to aid in

any appellate review, the Court will consider whether Plaintiffs have met their extraordinary

burden of proving an affirmative preliminary injunction is proper in this case.

        In determining whether to grant injunctive relief the Court considers the following

factors, which were set forth in the seminal decision Dataphase Sys., Inc. v. C L Sys., Inc., 640

F.2d 109, 114 (8th Cir. 1981): 1) the threat of irreparable harm to the movant; 2) the balance

between this harm and any injury that granting the injunction will inflict on the non-moving

party; 3) the likelihood that the moving party will prevail on the merits; and 4) the public

interest.   Phelps-Roper v. Nixon, 509 F.3d 480, 484 (8th Cir. 2007).            No single factor is

determinative; they must be “balanced to determine whether they tilt towards or away” from




                                                  17
granting the injunction. Noodles Dev., LP. v. Ninth St. Partners, LLP, 507 F. Supp. 2d 1030,

1034 (E.D. Mo. 2007).

         Preliminary injunctive relief “is an ‘extraordinary and drastic remedy, one that should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.’” North

Dakota v. U.S. Army Corps of Eng’rs, 264 F. Supp. 2d 871, 878 (N.D. 2003) (quoting Mazurek

v. Armstrong, 520 U.S. 968, 972 (1997)). This burden is particularly great where, as here,

Plaintiffs seek a preliminary injunction requiring an affirmative act.       Sanborn Mfg. Co. v.

Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 484 (8th Cir. 1993).

         1.     Plaintiffs have not demonstrated a threat of irreparable harm.

         To demonstrate a sufficient threat of irreparable harm, the moving party must show that

there is no adequate remedy at law; that is, that an award of damages cannot compensate the

movant for the harm. See Noodles Dev., 507 F.Supp.2d at 1036-37. But, when analyzing this

factor, the Eighth Circuit has held that “[m]erely demonstrating the ‘possibility of harm’ is not

enough.” Chlorine Inst., Inc. v. Soo Line R.R., 792 F.3d 903, 915 (8th Cir. 2015); see also S.J.W.

ex rel Wilson v. Lee’s Summit R–7 Sch. Dist., 696 F.3d 771, 779 (8th Cir. 2012) (“Speculative

harm does not support a preliminary injunction.”). In the context of a global pandemic, this

Court must consider the threat after “accounting for the protective measures” defendant has

already implemented. Valentine v. Collier, --- F.3d ---, 2020 WL 1934431, *5 (5th Cir. Apr. 22,

2020).

         Plaintiffs argue that their injury is potentially contracting COVID-19, which could result

in serious illness or even death. But this type of injury is too speculative under Eighth Circuit

precedent.




                                                 18
         Plaintiffs’ claim otherwise, citing two cases from the Eighth Circuit, which they argue

held the possibility of “death or serious illness” constitutes an irreparable injury (Doc. 3 at 24).

Plaintiffs’ cite Kai v. Ross, 336 F.3d 650, 656 (8th Cir. 2003), a case in which the state of

Nebraska revoked a program providing medical care for the needy. The plaintiffs, who suffered

from physical and mental disabilities and received their prescription medications through the

program, sought to enjoin revocation of the program. Id. The Eighth Circuit held that the

present danger to plaintiffs’ health without their medications is an irreparable harm.                              Id.

Plaintiffs also cite Harris v. Blue Cross Blue Shield of Mo., 995 F.2d 877, 879 (8th Cir. 1993),

which similarly held that denial of coverage for the treatment of a life-threating illness is an

irreparable injury. These two cases are inapposite, since the plaintiffs were already suffering

from illnesses, and would undoubtedly suffer serious illness or death in the absence of an

injunction.12 In other words, the threat of serious injury or death was a certainty and not merely

a possibility.

         The Court is not unsympathetic to the threat that COVID-19 presents to the Plant’s

workers. But in conducting its analysis, the Court must determine whether Plaintiffs will suffer

an actual, imminent harm if the injunction is denied. This is not the same as analyzing whether

employees risk exposure if they continue to work, and, unfortunately, no one can guarantee

health for essential workers—or even the general public—in the middle of this global pandemic.

12
   Plaintiffs also cite Mertzlufft v. Bunker Res. Recycling & Reclamation, Inc., 760 S.W.2d 592 (Mo. Ct. App. 1988)
as persuasive authority. In Mertzluff, the plaintiffs sought to enjoin a business which was illegally transporting,
storing, and incinerating hazardous waste without a permit. Id. at 595. The plaintiffs brought a citizen’s suit to
enjoin the defendant from charging and loading the incinerator with hospital wastes, or otherwise operating it, which
the trial court granted. Id. The Missouri court of appeals, reviewing the case under a standard deferential to the trial
court’s judgment—not operating under the preliminary injunction standard set forth in Dataphase—held that the
preliminary injunction was warranted. Id. at 598. It did not, however, address whether the plaintiffs proved there
was a threat of irreparable harm. Id. at 598. To the contrary, the court held that plaintiffs were “not obligated to
allege and prove they had suffered irreparable harm in order to obtain injunctive relief, but were only required to
prove that they were adversely affected in fact by the unlicensed operation, which they did.” Id. Accordingly, this
case is also inapplicable because the court of appeals did not consider—and plaintiffs were not required to prove—a
threat of irreparable harm. But, even if they were, the defendant was illegally operating a hazardous waste facility,
and thus presented a present threat of certain harm to the plaintiffs.


                                                          19
But given the significant measures Smithfield is now taking to protect its essential workers from

COVID-19 and the fact that there are no confirmed cases of COVID-19 currently at the Plant,

the Court cannot conclude that the spread of COVID-19 at the Plant is inevitable or that

Smithfield will be unable to contain it if it occurs. Thus, Plaintiffs have not established an

immediate threat of irreparable harm.

       2.      Plaintiffs have not shown that the balance of harms favors issuing injunctive
               relief.

       The second factor “examines the harm of granting or denying the injunction upon both of

the parties to the dispute and upon other interested parties, including the public.” Noodles Dev.,

507 F. Supp. 2d at 1038 (citing Dataphase, 640 F.2d at 114). “To determine what must be

weighed, . . . courts of this circuit have looked at the threat to each of the parties’ rights that

would result from granting or denying the injunction.” Id. The “potential economic harm to the

parties” is a relevant consideration, as is “whether the defendant has already voluntarily taken

remedial action.” Id.

       Here, there is no doubt that if workers at the Plant contract COVID-19, the harm to

Plaintiffs could be great. But Plaintiffs have alleged only that—potential harm—and, in this

time, no essential-business employer can completely eliminate the risk that COVID-19 will

spread to its employees through the workplace. Thus, it is important that employers make

meaningful, good faith attempts to reduce the risk. Here, Smithfield has taken significant

remedial steps in accordance with the Joint Guidance to protect its workers from COVID-19.

       Moreover, national and local guidance on COVID-19 is continuously evolving and

changing. An injunction would deny Smithfield the flexibility needed to quickly alter workplace

procedures to remain safe during the ever-changing circumstances of this pandemic. Valentine,

2020 WL 1934431 at *5 (staying injunction that would “interfer[e] with the rapidly changing and


                                                20
flexible system-wide approach that [defendant] has used to respond to the pandemic so far” and

“[defendant’s] ability to continue to adjust its policies is significantly hampered by the

preliminary injunction, which locks in place a set of policies for a crisis that defies fixed

approaches”) (citing Jacobson v. Massachusetts, 197 U.S. 11, 28–29 (1905); In re Abbott, 954

F.3d 772, 791 (5th Cir. 2020)). Thus, the remedial measures Smithfield has implemented

convince the Court that the balance of harms weighs in its favor.

       3.      Plaintiffs have not shown a likelihood of success on the merits.

       To demonstrate likelihood of success on the merits, a movant does not need to show that

it ultimately will succeed on its claims, only that the movant’s prospects for success is

sufficiently likely to support the kind of relief it requests. See Noodles Dev., 507 F.Supp.2d at

1036–37 (emphasis added) (citations omitted). That is, the movant need only show “a fair

chance of prevailing.” Phelps-Roper, 509 F.3d at 485. On this record, Plaintiffs have not shown

a fair chance of prevailing on either of their claims.

       a.      Plaintiffs have not shown they are likely to succeed on their public-nuisance
               claim.

       Under Missouri law, “a public nuisance is an offense against the public order and

economy of the state and violates the public’s right to life, health, and the use of property, while,

‘at the same time annoys, injures, endangers, renders insecure, interferes with, or obstructs the

rights or property of the whole community, or neighborhood, or of any considerable number of

persons.’” State ex rel. Schmitt v. Henson, ED 107970, 2020 WL 1862001, at *4 (Mo. Ct. App.

April 14, 2020) (citations omitted).

       The parties agree that the Plant cannot be a public nuisance simply by virtue of the fact

that it is a meat-processing plant during a global pandemic. Moreover, in this case, Smithfield

has implemented substantial health and safety measures to protect Plant workers, and no


                                                 21
employees of the Plant have been diagnosed with COVID-19. While Plaintiffs argue that

Smithfield could do more to protect its workers, that is not the issue before this Court. The issue

is whether the Plant, as it is currently operating, constitutes an offense against the public order.

Because of the significant measures Smithfield has implemented to combat the disease and the

lack of COVID-19 at the facility, the Plant cannot be said to violate the public’s right to health

and safety. Thus, the Court finds that Plaintiffs are unlikely to be succeed on their public

nuisance claim.

        b.      Plaintiffs have shown they are unlikely to succeed on their right to a safe
                workplace claim.

        Under Missouri law, Plaintiffs must prove that Smithfield negligently breached its duty to

provide a safe place to work and that such negligence was the direct and proximate cause of the

Plaintiffs injuries.   Hamilton v. Palm, 621 F.3d 816, 818 (8th Cir. 2010).            As discussed,

Smithfield has taken substantial steps to reduce the potential for COVID-19 exposure at the Plant

and appears to the Court to be complying with the Joint Guidance regarding the same. Thus,

Plaintiffs are not substantially likely to prove Smithfield breached any duty.

        More importantly, however, Plaintiffs have not alleged they have suffered any injury,

only that they may suffer an injury in the future. A potential injury is insufficient to state a claim

of the breach of the duty to provide a safe workplace under Missouri law. Plaintiffs citation to

Smith v. W. Elec. Co., 643 S.W.2d 10 (Mo. Ct. App. 1982), to establish that they have stated a

sufficient injury is unavailing. In Smith, the plaintiff proved that he had been exposed to harmful

second-hand smoke in the workplace which caused him to suffer a severe adverse reaction. Id. at

12. The adverse reaction was the actual injury he suffered, and he suffered this harm—and

sought relief through an administrative process—before seeking an injunction. Thus, Smith is

not analogous to this case, and Plaintiffs have not shown they are likely to be successful on their


                                                 22
breach of a safe workplace claim.

       4.      The public interest factor is neutral.

       Certainly, the spread of COVID-19 is a public-health matter of great concern, and, so,

preventing transmission of the virus which causes COVID-19 is within the public interest. At

the same time, the public has an interest in maintaining the food-supply chain and access to meat

products, an interest which might be impaired if the Court granted the injunction. Because

Smithfield’s current policies and procedures temper public health worries, the Court finds a

preliminary injunction is not in the public interest at this time.

       Thus, Plaintiffs have not met their extraordinary burden of showing an affirmative

preliminary injunction is warranted in this case.

III.   Plaintiffs’ requested relief lacks the specificity required for a preliminary
       injunction.

       Finally, the Court finds that Plaintiffs requested relief is impermissibly vague. Federal

Rule of Civil Procedure 65(d) states that an injunction must be “specific in [its] terms” and

describe in reasonable detail the actions sought to be enjoined. Fed. R. Civ. P. 65(d). This

specificity requirement is “designed to prevent uncertainty and confusion on the part of those to

whom the injunction is directed and to avoid the possible founding of a contempt citation on a

decree too vague to be understood.” Helzberg’s Diamond Shops, Inc. v. Valley W. Des Moines

Shopping Ctr., Inc., 564 F.2d 816, 820 (8th Cir. 1977).

       In this case, Plaintiffs request this Court enter an injunction requiring Smithfield to

“make all reasonable changes to its ‘production practices,’ including potentially lowering its line

speeds, to place as many workers as possible at least six feet apart” (Doc. 46 at 10). Plaintiffs do

not explain what changes would be “reasonable,” except for “potentially” reducing line speeds.

In other words, they do not specify in reasonable detail what Smithfield should do. They


                                                  23
demand workers have “reasonable additional breaks to allow workers to care for their personal

hygiene without penalty, including blowing their noses, using tissues, and hand washing,” but

they do not specify how often or how long such breaks should take place, or what would

constitute a reasonable break. Finally, Plaintiffs request the Court order Smithfield to change its

policies to “not require workers to come to the Plant to obtain COVID-19-related sick leave and

take all reasonable steps to communicate that policy clearly to workers.” But Plaintiffs do not

identify which policies should be eliminated, what constitutes “reasonable steps,” or why

Smithfield’s current policies are insufficient. Because “a person of ordinary intelligence” would

not understand what is prohibited based on Plaintiffs’ proposed preliminary injunction, Schenck

v. Pro-Choice Network of W. N.Y., 519 U.S. 357, 383 (1997), it is impermissibly vague, and thus

unenforceable.

                                           Conclusion

        Plaintiffs are naturally concerned for their health and the health of their community in

these unprecedented times. The Court takes their concern seriously. Nevertheless, the Court

cannot ignore the USDA’s and OSHA’s authority over compliance with the Joint Guidance or

the significant steps Smithfield has taken to reduce the risk of a COVID-19 outbreak at the Plant.

        For the reasons discussed above, Defendants motion to dismiss is GRANTED, and the

case is DISMISSED without prejudice.

        IT IS SO ORDERED.

Date:   May 5, 2020                                /s/ Greg Kays______________________
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                24
